 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin Stamping and Stove CompanyandUnitedGlass and Ceramic Workers of North America,AFL-CIO, CLC. Case 10-CA-8325December30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn September 17, 1970, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment, finding no merit in variouscontentions made by Respondent in its Memorandumof Position in opposition to the General Counsel'sMotion for Summary Judgment, and finding on thepleadings that Respondent had engaged in and wasengaging in a certain unfair labor practice within themeaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended. The Trial Examin-er recommended that Respondent cease and desistfrom such unfair labor practice and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and supporting brief, and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Martin Stamping and Stove Company,Athens, Alabama, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order.'IIn footnote 8 of the Trial Examiner's Decision substitute "20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHAROLD X. SUMMERS, Trial Examiner: The case arises ona Motion for Summary Judgment, filed by counsel for theGeneral Counsel, upon an admitted refusal by MartinStamping and Stove Company (herein called Respondent)to bargain with United Glass and Ceramic Workers ofNorth America, AFL-CIO, CLC (herein, Union).The Representation Proceeding iUpon a petition filed on May 28, 1969, under Section 9(c)of the Act by the Union, and pursuant to a Stipulation forCertificationUpon Consent Election, approved by theRegional Director for Region 10 of the Board on July 10,1969, an election was conducted on August 7, 1969, underthe direction and supervision of theRegionalDirectoramong the employees in an appropriate bargaining unit,described hereinafter, of employees of Respondent.Upon conclusion of the election, on August 7, 1969, theRegional Director served on the parties a tally of ballotswhich showed that, of approximately l I1 eligible voters,109 cast ballots, of which 58 were for the Union, 44 against,and 7 ballots were challenged.Thereafter, on August 14, 1970, Respondent filed timelyobjections,alleging, in substance, the following grounds forsetting aside the election:1.The Union threatened voters with bodily harm tocompel attendanceat a meeting.2.The Union threatened employees with loss of job andeconomic hardships should the Union lose the election.3.The Union, in a handbill distributed the day beforethe election,made material misrepresentations as tobenefits gained by its bargaining elsewhere.4.The Union, at a meeting held the day before theelection,made a material misrepresentation as to a workingcondition prevailing at another plant at which the Unionwas bargaining agent.5.The Union threatened voters with bodily harm if theydid not vote for the Union.6.The Union engaged in last minute electioneering atthe polling place.On October 30, 1969, the Regional Director issued aReport on Objections, in which he discussed each of theabove objections, along with the related evidence. He foundthat Respondent had submitted no evidence in support ofObjections 1, 4, and 6; as for 2 and 5, he found (a) that therewas no evidence of union responsibility, (b) that theversions of threats were inconsistent, and (c) that thealleged threats were not so aggravated in character as topreclude a free choice; and, as for 3, he found that thereIAdministrativeor official notice is taken of the record in therepresentation proceeding,Case 10-RC-7797,as the term"record" isdefined inSection 102 68 and102.69(f)of the Board's rules (Rules andRegulations and Statements of Procedure,NationalLaborRelationsBoard,Series 8,as amended)SeeLTV Electrosystems,Inc,166 NLRB No81, enfd 388 F2d 683 (C A4),GoldenAge BeverageCo,167 NLRB No.24, enfd 415 F 2d 26 (C A5), Intertype Co v Penello,269 F Supp. 573(D C Va ),Intertype Co v N LR B, 401F.2d 41 (C.A. 4),Follett Corp., etat,164NLRB No 47, enfd, 397 F.2d 91 (C.A 7), Section9(d) of theNationalLaborRelations Act187 NLRB No. 75 MARTIN STAMPING AND STOVE CO.had been no material misrepresentations. Concluding thatthe objections lacked merit, he recommended that they beoverruled and that the Union be certified as bargainingrepresentative of the employees in the appropriate unit.Respondent filed exceptions with respect to the RegionalDirector's rulings on Objections 2, 3, and 5 and requestedreview of the same. The Board overruled the exceptions andadopted the Regional Director's findings and recommenda-tions.The Instant Unfair Labor Practice CaseOn May 11, 1970, the Union filed the unfair laborpractice charge initiating this proceeding, alleging thatRespondent had engaged and was engaging in specifiedunfair labor practices; and, on July 16, 1970, it filed the firstamended charge, eliminating all allegations except thatRespondent had refused and continued to refuse to bargainwith the Union.On July 16, 1970, the Regional Director issued aComplaint and Notice of Hearing alleging that theRespondent had committed unfair labor practices inviolation of Sections 8(a)(5) and (1) and 2(6) and (7) of theAct, by refusing and continuing to refuse to bargaincollectivelywith the Union as the exclusive collective-bargaining representative of all the employees in theappropriate unit described hereinafter.On July 23, 1970, the Respondent filed its answer to saidcomplaint, in which it admitted most of the materialallegations of the complaint, denied others, and pleadedaffirmatively; in effect, it denied the commission of anyunfair labor practices on the ground that the Board'scertification of the Union as exclusive bargaining repre-sentative was invalid.On August 4, 1970, counsel for the General Counsel filedaMotion for Summary Judgment on the grounds thatRespondent's answer raised no issues of fact or lawrequiring a hearing and that Respondent's answer onlyattempted to relitigate issues already resolved in therepresentation proceeding. On August 12, 1970, I issued atelegraphic order that Respondent file a memorandum ofposition with me on or before the close of business August21, 1970. On August 21, 1970, Respondent's Memorandumof Position in Opposition to the General Counsel's Motionfor Summary Judgment was received.Ruling on Motion for Summary JudgmentThe Respondent opposed the Motion for SummaryJudgment on these grounds: (1) that granting the motionwould deprive Respondent of a hearing, depriving it of dueprocess of law; (2) that the Regional Director did not fullyreview and discuss the evidence submitted by Respondentin support of its objections; and (3) that there still existunresolved factual issues requiring determination.These are among the grounds raised and passed on in theBoard review of the Regional Director's Report onObjections following the related representation proceeding.2Krieger-Ragsdale & Co., Inc.,159 NLRB 490, enfd. 379 F.2d 517 (C.A.7), cert. denied 389 U.S. 1041;N.L.R.B. v. Macomb Pottery,376 F.2d 450(C.A. 7);Howard Johnson Company,164 NLRB No. 121;Metropolitan LifeInsuranceCompany,163NLRB 579. SeePittsburgh Plate Glass Co. v.559Thus, Respondent merely reiterates issues and argumentpreviously considered and decided by the Board.It is established Board policy, in absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a trial examiner in an unfair laborpractice case of issues which were or could have beenlitigated in a prior related representation proceeding.2Respondent does not claim to present any newly discoveredor previously unavailable evidence. Respondent does statethat there are genuine, substantial material fact issueswhich have never been litigated in an adversary proceedingbefore the Board.The contention that denial of a hearing would depriveRespondent of due process of law is without merit. Ahearing such as Respondent seeks is not a matter of rightunless substantial and material issues are raised. Respon-dent cites theBata Shoe Company3decision as his authorityin demanding a hearing, but that case, at page 826, statesoutright that ". . . there is no requirement, constitutional orotherwise, that there be a hearing in the absence ofsubstantial and material issues crucial to determination ofwhether NLRB election results are to be accepted forpurposes of certification." And, as stated previously, theBoard, in the representation case related hereto, failed tofind any substantial or material issues requiring a hearing.Respondent further directs the Trial Examiiner's attentiontoUnited States Rubber Company v. N. L. R.B., 4asasituationwhere the court found that Respondent waseffectively deprived of its only opportunity to be fairlyheard in defense of the complaint when the Trial Examinergranted a motion for judgment on the pleadings. However,that case is distinguishable from the instant one in that,there, no opportunity existed to refute a representation inthe Union's "midnight hour" letter to employees while here,as the Regional Director's Report on Objections adoptedby the Board points out, a copy of the collective-bargainingagreement alluded to by the Union was made available inthe plant office for all employees to inspect if they sodesired.Thus, there are no unresolved matters requiring anevidentiary hearing. The General Counsel's Motion forSummary Judgment is consequently granted.On the basis of the record, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Alabama corporation with itsprincipal office and place of business located in Athens,Alabama, where it is engaged in the manufacture and saleof electric heaters and related products.During the past calendar year, which period is represent-ative of all times material herein, the Respondent, in thecourse and conduct of its business operations, sold andshipped finished products valued in excess of $50,000directly to customers located outside the State of Alabama.The Respondent is now, and has been at all timesN.L.R.B.,313U.S. 146, 162; NLRB Rules and Regulations, Sections102.67(f) and 102.69(c).3N.L.R.B. v. Bala Shoe Co.,377 F.2d 821 (C.A. 4).4 373 F.2d 602, 607 (C.A. 5). 560DECISIONS OF NATIONALLABOR RELATIONS BOARDmaterial herein,an employer engaged in commerce withinthe meaning of Sections 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICEThe following employees of Respondent constitute a unitappropriate for purposes of collective bargaining within themeaning ofSection 9(d) of the Act:All production and maintenance employees em-ployed by Respondent at Athens, Alabama, includingshipping and receiving employees, but excluding allofficeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.On March 24, 1970, the Board certified the Union as theexclusive collective-bargaining representative of the em-ployees in the above-described unit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.Since on or about April 13, 1970, and at all timesthereafter, Respondent did refuse, and continues to refuse,to bargain collectively with the Union as the collective-bargaining representative of the employees in the appropri-ate unit.By thus refusing to bargain collectively Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) of the Act and has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(l) of theAct.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and uponthe entire record and pursuant to Section 10(c) of the Act, Irecommend that the Board issue the following:ORDERSMartin Stamping and Stove Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with United Glassand Ceramic Workers of North America,AFL-CIO, CLC,as the exclusive collective-bargaining representative of theemployees in the following appropriate bargaining unit-All production and maintenance employees em-ployed by Respondent at Athens,Alabama,includingshipping and receiving employees,but excluding allofficeclericalemployees,professionalemployees,guards,and supervisors as defined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent employees as such exclusive collective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request,bargain collectively with United Glassand Ceramic Workers of North America,AFL-CIO, CLC,as the exclusive representative of all employees in theappropriate unit with respect to rates of pay, wages, hoursofemployment, and other terms and conditions ofemployment and embody in a signed agreement anyunderstanding reached .6(b) Post at its place of business in Athens, Alabama,copies of the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the Regional Directorfor Region 10, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 10, inwriting,within 20 days from receipt of this recommendedOrder what steps the Respondent has taken to complyherewith .85 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations, and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes6For the purpose of determining the duration of the certification, theinitialyear of certification shall be deemed to begin on the date theRespondent commences to bargain in good faith with the Union as therecognized exclusive bargaining representative in the appropriate unit Thepurpose of this provision is to insure that the employees in the appropriateunit will be accorded the services of their selected bargaining agent for theperiod provided by law SeeMar-Jac Poultry Co,136NLRB 785,Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328F 2d 600 (C A 5), cert denied379 US. 817,Burnett ConstructionCompany,149 NLRB 1419,1421, enfd.350 F 2d57 (C A. 10)r In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."8 In the event this recommended Order is adopted by the Board, thisprovision shall be modified to read-"Notify the Regional Director forRegion 10, in wasting, within 10 days from receipt of this Order, what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectively withUnited Glass and Ceramic Workers of North America,AFL-CIO, CLC, as theexclusive collective-bargainingrepresentative of all the following employees:All production and maintenance employees atAthens,Alabama, including shipping and receiv-ing employees,but excluding all office clericalemployees,professional employees,guards, andsupervisors as defined in the Act.WE WILL NOTinterfere with the efforts of the Union'tonegotiate for or represent employees as exclusivecollective-bargaining representative.WE WILLbargain collectively with the Union as theexclusive collective-bargaining representative of theemployees in the appropriate unit,and, if an under- MARTIN STAMPING AND STOVE CO.561standing is reached,we will sign a contract with theThis is an official notice and must not be defaced byUnion.anyone.This notice must remain posted for 60 consecutive daysMARTIN STAMPING ANDfrom the date of posting and must not be altered, defaced,STOVE COMPANYor covered by any other material.(Employer)Any questions concerning this Notice or compliance withitsprovisions,may be directed to the Board's Office,DatedByPeachtree Building,Room 701,730 Peachtree Street, N.E.,(Representative)(Title)Atlanta, Georgia 30308, Telephone 404-526-5760.